DETAILED ACTION
	This office action is in response to applicant’s remarks filed on January 5, 2021 in application 15/916,943.
	Claims 1-3, 5-7, 9-20 are presented for examination.   Claims 1, 6, 10, 17-18 are amended.  Claims 4 and 8 are cancelled.
	IDS submitted on March 9, 2018 was acknowledged.   
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-7, 9-20 are allowed.   
The following is an examiner’s statement of reasons for allowance:   
The examiner deemed claims 1-3, 5-7, 9-20 are as novel when read as a whole for the limitations of detecting anomaly in  power semiconductor device comprising one or more sensors positioned adjacent to the power semiconductor device at each one of the one or more local components for sensing properties of the power semiconductor device comprising a device cycling current, a change in device temperature, a normalized junction-to-ambient thermal resistance, a power step, a device maximum junction temperature, a device minimum junction temperature, a Vcold measurement, a Vhot measurement and a Von measurement, wherein each one of the local component received the sensed data, designates a first portion as testing data and a second portion as training data, transmit the tranining data to the server computing device to be .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspo.gov